In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has submitted an affidavit, dated October 28, 1982, in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to practice by this court on February 23, 1977. By order to show cause, dated March 23, 1982, the respondent was suspended pending the outcome of the disciplinary proceeding. The petition alleged seven charges of professional misconduct against respondent, as follows: inducing persons to entrust large sums of money to him by making false representations, including a promise to hold all moneys in escrow; inducing 28 persons to entrust to him a total in excess of $900,000 for purported investments by making numerous and knowingly false representations; defrauding two persons of a sum of $43,500 and utilizing a forged power of attorney in furtherance of this purpose; defrauding a bank of $25,000 and utilizing a forged signature on a loan guarantee in furtherance of this purpose; falsely representing to his clients that he had knowledge of a baby available for adoption and taking $5,000 from the clients knowing that said child was nonexistent; from January, 1979 to December, 1981, issuing more than 100 checks on his accounts in four different banks, knowing that said accounts had insufficient funds to cover said checks; and failing to maintain a proper escrow account or special accounts as required by the rules of this court. Respondent states in his affidavit that the resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and he acknowledges that he could not successfully defend himself on the merits against the charges which are comprehended by the petition in this proceeding. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name be struck from the roll of attorneys and counselors at law effective forthwith. Lazer, J. P.; Gibbons, Weinstein, Gulotta and O’Connor, JJ., concur.